811 A.2d 404 (2002)
174 N.J. 566
Sarah J. MORTARA and Angelo J. Mortara, her husband, Plaintiffs-Appellants,
v.
CIGNA PROPERTY & CASUALTY INSURANCE COMPANY and Ohio Casualty Insurance Company, Defendants-Respondents.
Supreme Court of New Jersey.
Argued March 26, 2002.
Decided April 17, 2002.
Michael L. Testa, Vineland, argued the cause for appellants (Basile & Testa, attorneys; Walter A. Schultz, Jr., on the brief).
Gerard W. Quinn, Atlantic City, argued the cause for respondent Cigna Property & Casualty Insurance Company (Cooper Perskie April Niedelman Wagenheim & Levenson, attorneys).
Salvatore A. Alessi, Barrington, argued the cause for respondent Ohio Casualty Insurance Company (Mr. Alessi, attorney; Melville D. Lide, Vineland, on the brief).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the Per Curiam opinion of the Appellate Division, reported at 356 N.J.Super. 1, 811 A.2d 458 (2001).
For affirmingChief Justice PORITZ and Justices COLEMAN, LONG, VERNIERO, LaVECCHIA, and ZAZZALI6.
OpposedNone.